DETAILED ACTION
	This response is in reply to Amendments filed on 04/19/2022.
	Claims 1-3, 5-12, and 15-20 and 22-24 are currently pending.
Claims 1, 10, and 19 are currently amended.  
Claims 4, 13-14, and 21 are cancelled.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments, see page 10, filed 04/19/2022, with respect to 35 U.S.C. 101 (signals per se) to claim 19 have been fully considered and are persuasive.  The 35 U.S.C. 101 (signals per se) rejection to claim 19 has been withdrawn in light of current amendments. 
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s argument on pages 9-10 of remarks filed on 04/19/2022 that the claims are patent eligible under 35 U.S.C. 101 because the claims analyze feature values and identify a product listing using a machine learning model that is not practically performed in the human mind nor any method of organizing human activity similar to Example 39 that processes digital images using machine learning, Examiner respectfully disagrees.
Example 39 is directed to transforming an image, creating training sets of images, and training the sets of images which does not fall within any of the judicial exceptions (e.g. mathematical concepts, mental process, or certain methods of organizing human activity). A human cannot use their mind to physically transform an image and there are no mathematical or business related limitations involved in Example 39.  
However, the present claimed invention falls under certain methods of organizing human activity involving sales activities and commercial interactions regarding suggesting a product title. Labeling products is a sales activity that occurs in order to properly name and identify a product in order to market and sell a product. Unlike Example 39 that involves image transformation, the claimed invention regarding labeling a product recites a judicial exception. The claims are directed to solving a commercial problem of identifying product titles.
  With respect to applicant’s argument on pages 9-10 of remarks filed on 04/19/2022 that the claimed invention is directed to improving computer operations by using machine learning model to suggest a product based on weighting feature values, Examiner respectfully disagrees.
If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. See MPEP 2106.05(a).
The claims may be directed to solving a commercial problem of suggesting product titles for products not associated with a title using machine learning, however, it is unclear how technology or a computer is improved by merely using machine learning. The specification does not provide a technical explanation of how machine learning provides an improvement to technology or the functioning of the computer. Therefore, the claims are not directed to improvements to the functioning of a computer or to any other technology.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-12, 15-20, and 22-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-9, 20, and 22-24 are directed to a system, claims 10-12 and 15-18 are directed to a method, and claim 19 is directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under step 2 of the 2019 PEG:
Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a system for suggesting a title for an item listing, in the following limitations:
 identifying a plurality of item listings respectively describing items being offered for sale…, the identifying being based at least in part on each item listing including a product identifier that matches and is not associated with any product title…, the plurality of item listings including a corresponding plurality of item titles and a first item listing;
 generating a plurality of item feature values from the plurality of item listings, each of the plurality of item feature values characterizing one item listing of the plurality of the item listings;
determining a plurality of product feature values from the plurality of item listings, each of the plurality of product feature values describing a comparison between one item listing of the plurality of item listings and multiple item listings of the plurality of item listings;
analyzing the plurality of item feature values and the plurality of product feature values … to generate a plurality of item title scores corresponding to the plurality of item titles based at least in part on weighting the plurality of item feature values and weighting the plurality of product feature values in accordance with the adjustments to the plurality of weightings;
identifying, …, a product title from the plurality of item titles based at least on part on the plurality of item title scores…
The above-recited limitations set forth an arrangement for suggesting a title for an item listing.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving identifying a product title for the item listing.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a system/method for suggesting a title for an item listing of a network-based marketplace, comprising: at least one hardware processor and instructions accessible on a computer- readable medium that, when executed, cause the at least one hardware processor to perform operations (1 and 10);
a non-transitory machine-readable hardware storage device storing a set of instructions that, when executed by a processor of a machine, cause the machine to perform operations to suggest a title for an item listing of a network-based marketplace (19);
iteratively training a machine learning model using one or more sets of item listings to adjust a plurality of weightings of the machine learning model for the plurality of product feature values;….a machine learning model to generate a plurality of item title scores corresponding to the plurality of item titles… (1, 10, 19); 
identifying, using the machine learning model, a product title from the plurality of item titles based at least on part on the plurality of item title scores (1, 10, 19); 
generating a product user interface suggesting the product title for the first item listing (1, 10, 19); 
causing display of the product user interface on a client machine (1, 10, 19);
training the machine learning model based at least in part on a second plurality of items (5).
wherein iteratively training of the machine learning model further comprises: iteratively training, using a training set of item listings that respectively include item titles and a respective tag value assigned to each of the item titles, the machine learning model to differentiate between a first type of title and a second type of title (24).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a system/method for suggesting a title for an item listing of a network-based marketplace, comprising: at least one hardware processor and instructions accessible on a computer- readable medium that, when executed, cause the at least one hardware processor to perform operations (1 and 10);
a non-transitory machine-readable hardware storage device storing a set of instructions that, when executed by a processor of a machine, cause the machine to perform operations to suggest a title for an item listing of a network-based marketplace (19);
iteratively training a machine learning model using one or more sets of item listings to adjust a plurality of weightings of the machine learning model for the plurality of product feature values;….a machine learning model to generate a plurality of item title scores corresponding to the plurality of item titles… (1, 10, 19); 
identifying, using the machine learning model, a product title from the plurality of item titles based at least on part on the plurality of item title scores (1, 10, 19); 
generating a product user interface suggesting the product title for the first item listing (1, 10, 19); 
causing display of the product user interface on a client machine (1, 10, 19);
training the machine learning model based at least in part on a second plurality of items (5).
wherein iteratively training of the machine learning model further comprises: iteratively training, using a training set of item listings that respectively include item titles and a respective tag value assigned to each of the item titles, the machine learning model to differentiate between a first type of title and a second type of title (24).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-3, 5-12, 15-20, and 22-24 would be allowable if rewritten to overcome the outstanding 35 U.S.C. 101 rejection. 

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as non-patent literature related to product categorization and analyzing titles is cited as Reference-U on PTO-892. 
Additional prior art references pertinent to applicant’s disclosure and not relied upon include Musgrove (US Pub. No. 20120233170 A1) which involves creating product specifications (e.g. product names) based on the determined attributes and Pan et al. (Pub. No.: US 2017/0046763 A1) which involves indicating a product page that does not have a product name.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/           Examiner, Art Unit 3684                                                                                                                                                                                             
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684